Ray Lee Bixby and Juanita Bixby v. Don Bice and Lois K. Bice















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-195-CV

     RAY LEE BIXBY
     AND JUANITA BIXBY,
                                                                              Appellants
     v.

     DON BICE
     AND LOIS K. BICE,
                                                                              Appellees
 

From the 220th District Court
Bosque County, Texas
Trial Court # 00-01-03000
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Ray Lee Bixby and his mother Juanita filed a declaratory judgment action against Don Bice
and his wife Lois regarding the title to a certain 108-acre tract of land.  The court granted a default
summary judgment in favor of the Bices after the Bixbys failed to appear at the summary judgment
hearing.  The Bixbys filed this restricted appeal several months later.  The Bixbys have now filed
a motion to dismiss their appeal.  They state that “the parties have reached an agreement to settle
and compromise their differences in the underlying lawsuit.”
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      The dismissal motion filed by the Bixbys complies with the requirements of the appellate
rules.  More than ten days have passed since the filing of the motion with no response from the
Bices.  Accordingly, this cause is dismissed with costs to be taxed against the party incurring
same.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 20, 2002
Do not publish
[CV06]